The conviction is for unlawfully operating a pool hall; punishment fixed at a fine of fifty dollars.
Before announcing ready for trial, appellant requested that he be furnished with a copy of the information against him. The bill shows that he had not been previously furnished one. The law declares that "he or his counsel may demand a copy, which shall *Page 554 
be given at as early a day as possible." (Code of Crim. Proc Art. 554.) There is no impediment in the instant case to the compliance with this statute. It required no delay of the trial. It was the imperative duty of the court to have the copy demanded furnished. Venn v. State, 86 Tex.Crim. Rep.; Revill v. State, 87 Tex.Crim. Rep.; Mayes v. State, 87 Tex. Crim. 512; Wray v. State, 89 Tex.Crim. Rep.; Matheson v. State, 92 Tex.Crim. Rep., 241 S.W. Rep., 1013. The enactment of the statute was doubtless to enforce the provision of the Bill of Rights wherein it is said that "one accused of crime shall have the right to demand the nature and the cause of the accusation against him and to have a copy thereof." Const., Art. 1, Sec. 10.
The court was not warranted in refusing this demand. Because of its refusal, the judgment is reversed and the cause remanded.
Reversed and remanded.